UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6384


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

WILLIAM HAZEL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert E. Payne, Senior
District Judge. (2:92-cr-00163-1; 2:14-cv-00113-REP)


Submitted:   September 17, 2015            Decided:   October 1, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hazel, Appellant Pro Se. Andrew Curtis Bosse, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Hazel appeals the district court’s order dismissing

his Fed. R. Civ. P. 60(b) motion for reconsideration of the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.     We have reviewed the record and conclude that

Hazel’s   motion   was    not   a   “true   Rule   60(b)”   motion,    but   in

substance a successive § 2255 motion.               See United States v.

McRae,    793   F.3d     392,   399-400     (4th   Cir.   2015);   see   also

Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas corpus motion).            Therefore, we conclude that

Hazel is not required to obtain a certificate of appealability

to appeal the district court’s order.              See McRae, 793 F.3d at

400.     However, in the absence of prefiling authorization, the

district court lacked jurisdiction to hear Hazel’s successive

§ 2255 motion.     See 28 U.S.C. § 2244(b)(3) (2012).          Accordingly,

we affirm the district court’s order.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2